Citation Nr: 1401266	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-14 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for costochondritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from October 2005 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that, effective October 18, 2011, (the day following separation from service) granted service connection and assigned a noncompensable rating for costochondritis.  A notice of disagreement was received in February 2012, a statement of the case was issued in March 2013, and a substantive appeal was received in May 2013.   

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected costochondritis has been manifested by no more than moderate impairment to Muscle Group XXI.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 10 percent, but no greater, for the Veteran's service-connected costochondritis has been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.56, 4.73, Diagnostic Code (Code) 5321 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

As the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2011 letter properly provided notice on the "downstream" issue of entitlement to higher initial rating for the award (the letter included notice of how VA determines disability ratings), and a March 2013 statement of the case subsequently readjudicated the matter after the Veteran expressed disagreement with the assigned rating.  See 38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  VA has obtained service treatment records (STRs) and pertinent postservice medical records.  The Veteran was afforded VA examinations in August 2011 and August 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination reports are of record and that the August 2011 examination contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  

No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

Although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease or injury and the resulting disability and, above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  Injuries to Muscle Group XXI, under which the Veteran's costochondritis is rated by analogy, are evaluated under Code 5321.  Under that Code, a 10 percent rating requires moderate impairment and the next highest rating (30 percent) requires severe or moderately severe impairment.

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. § 4.56.  In this case, the evidence of record is negative for fractures or penetrating injuries.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The Veteran was diagnosed with costochondritis in December 2009.  A chest CT scan performed in November 2010 showed "increased sclerosis, irregularity and suggestion of erosive changes at the sternomanubrial joint."  These findings were considered "nonspecific," possibly representing "an arthritic or inflammatory process."  The Veteran's STRs reflect that, due to his chest wall pain, he was put on a profile.  

In August 2011, the Veteran was afforded a VA examination.  He described his disability as mild, chronic pain "with flares of moderate pain after activity."  While he described "no specific effect on work," the examiner, who reviewed the in-service diagnostic tests, noted that "pain can be distracting from a job [such as the Veteran's] requiring concentration."  The examiner also noted that the Veteran avoided lifting and sports.  Range of motion studies were conducted.  The examiner stated that "there was no limitation on range of motion or functionality due to pain, weakness, swelling, stiffness, instability and fatigability with three repetitions of range of motion" for any joints not otherwise mentioned; there is no mention of the chest with respect to range of motion.

In an April 2012 statement to VA, the Veteran described pain daily or every-other-day that left him unable to complete PT tests in service.  He stated that his doctor had discussed whether a Medical Evaluation Board was required, and that he had ultimately chosen not to reenlist due to his costochondritis.  

VA treatment records from March to November 2012 indicate complaints of continued chest wall pain.  An October 2012 CT scan revealed "No anterior chest wall abnormality.  Normal sternoclavicular and costosternal joints."  A November 2012 bone scan revealed "no definite abnormalities."   

In his May 2013 substantive appeal, the Veteran described daily pain.  He also stated that "Lifting causes a great deal of stress on my chest not just at the moment of lifting but the days to follow" and noted that his ability to exercise is limited.

On August 2013 VA examination, the Veteran reported that "episodic symptoms of a tightness and dull pain along both sides of his sternum that increases with lifting, running, sexual intercourse" had "become more frequent and now they occur on a daily basis."  The examiner noted no effect on muscle substance or function and stated that the Veteran did not have any cardinal signs and symptoms of muscle disability.  Muscle strength testing was normal, and there was no atrophy.  The examiner observed "sternal pain in the lower half of [the Veteran's] sternum with compression."  The examiner concluded that the Veteran's disability did not have a functional impact on his work requirements, but did not review the claims file or prior medical records.  

The Veteran's disability is rated under Code 5321, the thoracic muscle group.  As this rating is by analogy, the Board acknowledges that the exact characteristics described in the rating criteria (i.e., penetrating wounds) are not adequate descriptors for the Veteran's overall disability picture.  Further, the Board is mindful of 38 C.F.R. § 4.40, which states that, with respect to disabilities of the musculoskeletal system, "functional loss . . . may be due to pain."  

The Veteran has described being in chronic mild pain with episodes of moderate pain associated with movement and exertion.  He has stated that the pain limits his daily activities, and the August 2011 VA examiner concluded that the pain could affect his occupation.  Although no bone or joint abnormalities have been found, diagnostic testing during service revealed sclerosis associated with either arthritis or inflammation.  Pain on compression was noted in August 2013.  These symptoms exceed those described for slight muscle injuries, which are characterized by "brief treatment" and "[h]ealing with good functional results."  Consequently, the Board finds that the disability picture presented most closely aligns with a moderate disability rating, based on in-service treatment and a consistent complaint of a cardinal sign and symptom of muscle disability (fatigue-pain).

The Board acknowledges that the August 2013 VA examiner found no functional impairment, which weighs against a compensable rating for costochondritis.  However, that examiner did not review the record, which includes consistent documentation of limited function based on pain, and, thus, the Board finds it less probative than the August 2011 VA examination.  

The Board has also considered whether a 20 percent rating for moderately severe or severe muscle disability is appropriate.  However, the evidence does not show any feature of impairment most nearly approximating disability analogous to a through and through or deep penetrating wound, such as  hospitalization for a prolonged period for treatment of a wound or evidence of inability to keep up with work requirements.  Objective findings do not include abnormal muscle swelling and hardening in contraction, or indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side do not demonstrate positive evidence of impairment.

The Board has also considered whether the Veteran would be entitled to a rating in excess of 10 percent under another Code.  His symptoms could also be considered similar to arthritis (Code 5003).  However, a rating in excess of 10 percent under that Code is not for application unless there is limitation of motion; no limitation of motion was found on VA examination.  The Board has also considered Code 5297, removal of ribs, but a rating of 20 percent or higher requires the removal of at least two ribs, which is not analogous to the Veteran's symptoms of chronic pain and painful motion.

Furthermore, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by consistent complaint of a cardinal sign and symptom of muscle disability (fatigue-pain).  In short, there is nothing exceptional or unusual about the Veteran's costochondritis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Even if the Board were to find that the Veteran's costochondritis was exceptional or unusual, extraschedular referral would still not be warranted because the Veteran's disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, while the August 2011 VA examiner discussed possible effects on concentration, such discussion was speculative and there is no evidence in the record indicating that the Veteran's disability interferes with his current employment.  Indeed, the Veteran reported working full time and that he had not missed any days in the previous year.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) regarding claims for a totally disability rating based on individual unemployability (TDIU) reasonably raised by the record.  Here, the Board notes that no such claim has been raised by the record, as the record indicates that the Veteran is currently employed.

In light of the above, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's costochondritis is productive of moderate disability and that an initial 10 percent disability rating, but no higher, is warranted.  


ORDER

An initial rating of 10 percent, but no higher, for costochondritis is warranted.  The appeal is granted, subject to the laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


